DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 08/09/2022. Claims 1,6, 8,13, and 15 are amended. Claims 2, 9, and 16 are cancelled. Claims 1, 3-8, 10-15, and 17-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner Note
Applicant’s amendment to claims 1, 8, and 15 obviates previously raised claims 1-20, 35 U.S.C .112(a), first paragraph. 

                                      EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via phone with Samir Bhavsar (Reg. No. 68533) on 08/30/2021. 
 The application has been amended as follows:
Please replace claim 1 with:
1. (Currently Amended) A system comprising:
 a data store comprising a dataset, the dataset comprising a first block of data and a second block of data;
 a memory configured to store:
 a first encryption algorithm; and a second encryption algorithm stronger than the first encryption algorithm; 
an adaptive authorization tokenstores: 
a plurality of characteristics associated with a first user, wherein the plurality of characteristics comprises a username of the first user, information about accounts associated with the first user, information about one or more groups with which the first user is associated, a time zone of the first user, and information about a previous usage of the data store by the first user; and a hardware processor communicatively coupled to the adaptive authorization token
 and the memory, the hardware processor configured to:
 receive a request to transmit the dataset to a device of the first user; in response to receiving the request:
 encrypt the dataset to form an encrypted dataset, wherein encrypting the dataset comprises:
 determining, based on a characteristic of the first block of data, a first level of security for the first block of data;
 in response to determining the first level of security for the first block of data, encrypting the first block of data, wherein encrypting the first block of data comprises applying the first encryption algorithm to the first block of data, the first encryption algorithm assigned to the first level of security; 
determining, based on a characteristic of the second block of data, a second level of security for the second block of data; 
in response to determining the second level of security for the second block of data, encrypting the second block of data, wherein ATTORNEY DOCKETPATENT APPLICATION 015444.153516/750,545 3 encrypting the second block of data comprises applying the second encryption algorithm to the second block of data, the second encryption algorithm assigned to the second level of security; determine a first characteristic associated with the first user; 
apply a first access control measure to the encrypted dataset, based on the first characteristic associated with the first user, the first access control measure prevents a device of a second user from accessing the encrypted dataset, wherein a first characteristic associated with the second user is incompatible with the first characteristic associated with the first user;
 determine a first GPS coordinate associated with the first user at a time of receiving the request; 
apply a second access control measure to the encrypted dataset, based on the first GPS coordinate associated with the first user, the second access control measure prevents the device of the second user from accessing the encrypted dataset, wherein a first GPS coordinate associated with the second user is different from the first GPS coordinate associated with the first user; and 
transmit, to the device of the first user: 
the encrypted dataset with the first access control measure and the second access control measure; 
and decryption instructions configured, to automatically execute on the device of the first user,
the first characteristic associated with the first control measure matching a second characteristic associated with the first user, wherein the second characteristic associated with the first user is retrieved from the adaptive authorization token; and ATTORNEY DOCKETPATENT APPLICATION 
015444.153516/750,545 4 the first GPS coordinate associated with the second control measure matching a second GPS coordinate associated with the first user, wherein the second GPS coordinate associated with the first user is determined at a time of receiving the encrypted dataset by the device of the first user.

Please replace claim 6 with:
6. (Currently Amended) The system of Claim 1, wherein the hardware processor is further configured to:
 determine a second characteristic of the first user, the second characteristic of the first user different from the first characteristic of the first user; and
 ATTORNEY DOCKETPATENT APPLICATION 015444.153516/750,545 5 apply a third access control measure to the encrypted dataset, based on the second characteristic of the second user, thprevents the device of the second user from accessing the encrypted dataset, wherein a second characteristic of the second user is incompatible with the second characteristic of the first user.
Please replace claim 8 with:
8. (Currently Amended) A method comprising:
 receiving a request to transmit a dataset to a device of a first user, the dataset comprising a first block of data and a second block of data; and
 in response to receiving the request:
 encrypting the dataset to form an encrypted dataset, wherein encrypting the dataset comprises: 
determining, based on a characteristic of the first block of data, a first level of security for the first block of data;
 in response to determining the first level of security for the first block of data, encrypting the first block of data, wherein encrypting the first block of data comprises applying a first encryption algorithm to the first block of data, the first encryption algorithm assigned to the first level of security; 
determining, based on a characteristic of the second block of data, a second level of security for the second block of data;
 in response to determining the second level of security for the second block of data, encrypting the second block of data, wherein encrypting the second block of data comprises applying a second encryption algorithm to the second block of data, the second encryption algorithm assigned to the second ATTORNEY DOCKETPATENT APPLICATION 015444.153516/750,545 6 level of security, the second encryption algorithm stronger than the first encryption algorithm;
 determining a first characteristic associated with the first user, the first characteristic associated with the first user being stored in an adaptive authorization token, wherein the first characteristic associated with the first user comprises a username of the first user, information about accounts associated with the first user, information about one or more groups with which the first user is associated, a time zone of the first user, or information about a previous usage of the data store by the first user; 
applying a first access control measure to the encrypted dataset, based on the first characteristic associated with the first user, the first access control measure prevents a device of a second user from accessing the encrypted dataset, wherein a first characteristic associated with the second user is incompatible with the first characteristic associated with the first user;
 determining a first GPS coordinate associated with the first user at a time of receiving the request;
 applying a second access control measure to the encrypted dataset, based on the first GPS coordinate associated with the first user, the second access control measure prevents the device of the second user from accessing the encrypted dataset, wherein a first GPS coordinate associated with the second user is different from the first GPS coordinate associated with the first user; and
 transmitting, to the device of the first user:
 the encrypted dataset with the first access control measure and the second access control measure; and 
decryption instructions configured, to automatically execute on the device of the first user, and to generate the unencrypted dataset from the encrypted dataset transmitted to the device of the first user, in response to: 
ATTORNEY DOCKETPATENT APPLICATION 015444.153516/750,545 7 the first characteristic associated with the first control measure matching a second characteristic associated with the first user, wherein the second characteristic associated with the first user is retrieved from the adaptive authorization token; and
 the first GPS coordinate associated with the second control measure matching a second GPS coordinate associated with the first user, wherein the second GPS coordinate associated with the first user is determined at a time of receiving the encrypted dataset by the device of the first user.
Please replace claim 13 with:
13. (Currently Amended) The method of Claim 8, further comprising:
 ATTORNEY DOCKETPATENT APPLICATION 015444.153516/750,545 8 determining a second characteristic of the first user, the second characteristic of the first user different from the first characteristic of the first user; and
 applying a third access control measure to the encrypted dataset, based on the second characteristic of the second user, the third access control measure prevents the device of the second user from accessing the encrypted dataset, wherein a second characteristic of the second user is incompatible with the second characteristic of the first user.
Please replace claim 15 with:
15. (Currently Amended) An apparatus comprising:
 a hardware processor configured to: 
receive a request to transmit a dataset to a device of a first user, the dataset comprising a first block of data and a second block of data;
 in response to receiving the request: 
encrypt the dataset to form an encrypted dataset, wherein encrypting the dataset comprises:
 determining, based on a characteristic of the first block of data, a first level of security for the first block of data;
 in response to determining the first level of security for the first block of data, encrypting the first block of data, wherein encrypting the first block of data comprises applying a first encryption algorithm to the first block of data, the first encryption algorithm assigned to the first level of security; 
determining, based on a characteristic of the second block of data, a second level of security for the second block of data;
 ATTORNEY DOCKETPATENT APPLICATION 015444.153516/750,545 9 in response to determining the second level of security for the second block of data, encrypting the second block of data, wherein encrypting the second block of data comprises applying a second encryption algorithm to the second block of data, the second encryption algorithm assigned to the second level of security, the second encryption algorithm stronger than the first encryption algorithm; 
determine a first characteristic associated with the first user, the first characteristic associated with the first user being stored in an adaptive authorization token, wherein the first characteristic associated with the first user comprises a username of the first user, information about accounts associated with the first user, information about one or more groups with which the first user is associated, a time zone of the first user, or information about a previous usage of the data store by the first user; 
apply a first access control measure to the encrypted dataset, based on the first characteristic associated with the first user, the first access control measure prevents a device of a second user from accessing the encrypted dataset, wherein a first characteristic associated with the second user is incompatible with the first characteristic associated with the first user;
 determine a first GPS coordinate associated with the first user at a time of receiving the request; 
ATTORNEY DOCKETPATENT APPLICATION 015444.153516/750,545 10 apply a second access control measure to the encrypted dataset, based on the first GPS coordinate associated with the first user, the second access control measure prevents the device of the second user from accessing the encrypted dataset, wherein a first GPS coordinate associated with the second user is different from the first GPS coordinate associated with the first user; and
 transmit, to the device of the first user:
 the encrypted dataset with the first access control measure and the second access control measure; and decryption instructions configured, to automatically execute on the device of the first user, and to generate the unencrypted dataset from the encrypted dataset transmitted to the device of the first user, in response to:
 the first characteristic associated with the first control measure matching a second characteristic associated with the first user, wherein the second characteristic associated with the first user is retrieved from the adaptive authorization token; and 
the first GPS coordinate associated with the second control measure matching a second GPS coordinate associated with the first user, wherein the second GPS coordinate associated with the first user is determined at a time of receiving the encrypted dataset by the device of the first user.
Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The invention relates to a system includes a data store, memory, and hardware processor. The data store includes a dataset with first and second blocks of data. The memory stores first and second encryption algorithms. The processor receives a request to transmit the dataset to a first user’s device. The processor encrypts the dataset by applying the first encryption algorithm to the first block and the second encryption algorithm to the second block, in response to determining a first level of security for the first block and a second level of security for the second block. The processor also applies an access control to the encrypted dataset, based on a characteristic of the first user, and transmits the encrypted dataset to the first user. The access control prevents a second user with a characteristic incompatible with the characteristic of the first user from accessing the encrypted dataset.
This communication warrants No Examiner's Reason for Allowance, applicant's
reply make evident the reasons for allowance, satisfying the "record as a whole" proviso
of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments/Remarks filed on 08/09/2022 pages 12-15 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP1302.14).
Any comments Applicants considers necessary must be submitted no later than
the payment of the Issue Fee and to avoid processing delays, should preferable
accompany the Issue Fees. Such submission should be clearly labeled "Comments on
Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS,
312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production
Control branch in Publications or faxed to post-allowance papers correspondence
branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if
any questions at (703) 305-8497.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496